MEMORANDUM **
Nancy Stomberg Gee appeals from the 87-month sentence imposed upon re-sentencing following her guilty-plea conviction for conspiracy to possess with intent to distribute and distribute methamphetamine, possession and distribution of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), 846, and 18 U.S.C. § 2. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Gee contends that her sentence is unreasonable because the district court placed undue weight on the nature and seriousness of her offense while failing to consider her medical condition. We conclude that Gee’s sentence is reasonable. See Gall v. United States, — U.S. -, 128 S.Ct. 586, 597-98, 169 L.Ed.2d 445 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.